                                                  Case 5:17-cv-00287-BLF Document 92 Filed 10/23/19 Page 1 of 3



                                        1 BUCHALTER
                                          A Professional Corporation
                                        2 MATTHEW L. SEROR (SBN: 235043)
                                          1000 Wilshire Boulevard, Suite 1500
                                        3 Los Angeles, CA 90017-2457
                                          Telephone: (213) 891-0700
                                        4 Fax: (213) 896-0400
                                          Email: mseror@buchalter.com
                                        5
                                          BUCHALTER
                                        6 A Professional Corporation
                                          DYLAN W. WISEMAN (SBN: 173669)
                                        7 DAVID P. ADAMS (SBN: 312003)
                                          55 Second Street, Suite 1700
                                        8 San Francisco, CA 94105-3493
                                          Tel: 415-227-0900
                                        9 Fax: 415-227-0770
                                          Email:    dwiseman@buchalter.com
                                       10           dadams@buchalter.com
                                       11 Attorneys for Defendants,
                                           Handlery Hotels, Inc. and Jon Handlery
                                       12
                                                                  UNITED STATES DISTRICT COURT
                                       13
                                                               NORTHERN DISTRICT OF CALIFORNIA
                                       14
                                                                          SAN JOSE DIVISION
                                       15
                                          JGX, INC., a California corporation;         Case No. 5:17-cv-00287-BLF
                                       16 NICK    BOVIS;   BOVIS    FOODS,  LLC;   and
                                          SMTM TECHNOLOGY, LLC, a limited              STATUS REPORTING ON
                                       17 liability company,                           SUPPLEMENTAL PRIVILEGE
                                                        Plaintiffs,                    LOG
                                       18
                                                  vs.
                                       19 JON HANDLERY, HANDLERY
                                       20 HOTELS,     INC., a California corporation;
                                          SAM SINGER, and SINGER
                                       21 ASSOCIATES, INC.,
                                                        Defendants.
                                       22 HANDLERY HOTELS, INC.,
                                       23 a California corporation,
                                                        Counterclaimant,
                                       24         vs.
                                       25 JGX, Inc., a California corporation;
                                          and SMTM TECHNOLOGY, LLC,
                                       26 a limited liability company,
                                       27 Counter-Defendants.
                                       28
                                               BN 38124663v1
          BUCHALTER
A P R O F E S S I ON A L C OR P OR A T I O N   STATUS REPORTING ON SUPPLEMENTAL                                   5:17-cv-00287-BLF
            L O S A N G E LE S
                                               PRIVILEGE LOG
                                                      Case 5:17-cv-00287-BLF Document 92 Filed 10/23/19 Page 2 of 3



                                               1           TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
                                               2 RECORD:
                                               3           On October 22, 2019, Magistrate Judge Susan can Keulen held a hearing
                                               4 regarding a discovery dispute. See Docket No. 91. At the conclusion of that
                                               5 hearing, the Court asked counsel for Defendants to do three things:
                                               6           1.      Create and file with the Court a supplemental privilege log which
                                               7 listed only those entries on the Singer privilege log that did not appear on the
                                               8 Handlery privilege log;
                                               9           2.      Provide copies of the entries identified on the supplemental log to the
                                       10 Court for review; and
                                       11                  3.      Provide copies of all documents appearing on the Singer privilege log
                                       12 that were dated in April 2016.
                                       13                  The Court requested that the foregoing be provided to the Court by October
                                       14 23, 2019.
                                       15                  With respect to No. 3 above, counsel has confirmed that there are no entries
                                       16 on the Singer privilege log dated in April 2016.
                                       17                  However, the comparison of the Singer privilege log and the Handlery
                                       18 privilege log to identify those entries that appear on the Singer log but not the
                                       19 Handlery log is taking longer than anticipated. This is due in part to having to
                                       20 review and compare the documents individually, and in part on counsel being out of
                                       21 the office on October 22 and 23, 2019.
                                       22                  Counsel is working diligently on completing this task and getting the Court
                                       23 the information and documents requested, and remains confident everything will be
                                       24 provided no later than October 24, 2019.
                                       25
                                       26
                                       27
                                       28
          BUCHALTER
                                                   BN 38124663v1                               1
A P R O F E S S I ON A L C OR P OR A T I O N       STATUS REPORTING ON SUPPLEMENTAL                                           5:17-cv-00287-BLF
            L O S A N G E LE S
                                                   PRIVILEGE LOG
                                                      Case 5:17-cv-00287-BLF Document 92 Filed 10/23/19 Page 3 of 3



                                               1 DATED: October 23, 2019              BUCHALTER
                                                                                      A Professional Corporation
                                               2
                                               3
                                                                                      By:       /s/ Matthew L. Seror
                                               4                                             MATTHEW L. SEROR
                                                                                             DYLAN W. WISEMAN
                                               5                                             DAVID P. ADAMS
                                                                                             Attorneys for Defendants
                                               6                                         JON HANDLERY and
                                                                                         HANDLERY HOTELS. INC.,
                                               7                                         and Counterclaimant
                                                                                         HANDLERY HOTELS, INC.
                                               8
                                               9
                                       10
                                       11
                                       12
                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
  BUCHALTER NEMER
                                                                                         2
A P R O F E S S I ON A L C OR P OR A T I O N       STATUS REPORTING ON SUPPLEMENTAL                                   5:17-cv-00287-BLF
            L O S A N G E LE S
                                                   PRIVILEGE LOG
                                                   BN 38124663v1
